United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 97-1648
                               ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *                                Appeal
from the United States
    v.                                 *
District Court for the
                            *
Eastern District of Arkansas.
Troy A. Moore,              *
                            *
         Appellant.         *
[UNPUBLISHED]

                               ___________

                                        Submitted: October 7, 1997
                                                 Filed: October 15,
1997
                               ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    After Troy A. Moore pleaded guilty to distributing
cocaine base in violation of 21 U.S.C. § 841(a)(1), the
district court1 sentenced him to 121 months imprisonment
and five years supervised release.       Moore appeals,
arguing that the district court erred in finding he was


       1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
willing to sell cocaine base, as opposed to cocaine
powder, to a confidential informant for the Little Rock
Police Department (LRPD); he also complains that the LRPD
set up two controlled buys from him after he initially
fronted




                           -2-
drugs to the confidential informant.           We affirm.

    We conclude that the district court did not err. See
United States v. Stavig, 80 F.3d 1241, 1245 (8th Cir.
1996) (standard of review). The evidence presented at
sentencing and credited by the district court shows that
Moore provided the confidential informant with cocaine
base even though the informant did not specify on that
occasion that he wanted cocaine base rather than cocaine
powder. Cf. United States v. Lenfesty, 923 F.2d 1293,
1300 (8th Cir.) (finding no sentencing entrapment where
subject of investigation elicited predisposition to
provide any quantity demanded). Furthermore, the LRPD
officer who set up the controlled buys testified that the
LRPD had engaged in a second buy in order to identify
Moore&s source. See United States v. Shephard, 4 F.3d
647, 649 (8th Cir. 1993) (police may “continue to deal
with someone with whom they have already engaged in
illicit transactions in order to . . . #trace the drug
deeper into the distribution hierarchy&”).

    Accordingly, we affirm the judgment of the district
court.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-